            FILED         ENTERED
                         Case 1:19-mj-02152-BPG              Document 3 Filed 07/11/19 Page 1 of 8
---         LOGG-EO:'::::RECEIVEO
---                                                                                         19-2152BPG
             JUL 11 2019
                 AT    LTIMOR               AFFIDAVIT IN SUPPORT OF APPLICATION
           C~~    IS. F         ~~:pJl:)R   A SEARCH WARRANT FOR US MAIL PARCELS
      BY
                           Your Affiant, Christopher Johnson, United States Postal Inspector, Baltimore, MD, being

                 duIy sworn, hereby deposes and states as follows:

                 I.        Subject Parcels.

                           1.       This is an Affidavit submitted in support of an Application for a Search Warrant

                 for two (2) subject US Mail Parcels, hereinafter "Subject Parcels," or "SP."   These subject parcels

                 are currently located at the Incoming Mail Facility, in Linthicum Heights, Maryland. The subject

                 parcels are specifically identified as follows:




                  I.             (P) 9505 5142 0879 9163       Oliver Frye               Kait Frye
                                 3938 18                       14038 Gilmore St          95 W. Oldtown Rd
                                                               Los Angeles, CA 91401     Apt5A
                                                                                         Cumberland, MD 21502

                  2.             (P) 9505514208799163          Oliver Frye               Kait Frye
                                 393825                        14038 Gilmore St          95 W. Oldtown Rd
                                                               Los Angeles, CA 91401     Apt 5A
                                                                                         Cumberland, MD 21502



                 II.       Affiant's Training and Experience

                          2.      Your Affiant, Christopher Johnson, has been a United States Postal Inspector since

                 April 2013 and has completed 12 weeks of basic investigative training in Potomac, Maryland,

                 which included various aspects of federal law enforcement including the investigation of narcotics-

                 related offenses. Your Affiant has participated in interdictions and controlled deliveries related to

                 narcotics investigations. As a result of your Affiant's training and experience, your Affiant is



                                                                    I
             Case 1:19-mj-02152-BPG Document 3 Filed 07/11/19 Page 2 of 8



aware that Priority Mail Express and Priority Mail servIces are regularly used by narcotic

traffickers to ship controlled substances and bulk cash through the US Mail.

        3.        Based upon my training and experience in the field of narcotic interdiction through

the mails, I know that there are suspicious characteristics common to many packages that contain

narcotics, controlled substances or the proceeds thereof (i.e. US currency).     These factors, more

fully detailed below, are used to identify packages requiring further investigation.    In the case of

this search warrant, several of these factors were identified, and the package was alerted to by the

drug detection canine. The most common factors or suspicious characteristics routinely observed

in the course of screening packages are as follows:.

               a. Contrasts observed between legitimate business parcels and drug parcels: As an

alternative to First Class Mail (which does not provide a customer with the capability to track the

progress of a parcel through the system), the US Postal Service offers Priority Mail Express and

Priority Mail. Priority Mail Express is guaranteed (money back) to be delivered on a set date and

time, usually overnight.     (That deadline is determined at the time of mailing.)     The customer

receives a receipt with this guaranteed information, and the sender can opt for a signature

requirement at the other end or not. Customers can track the parcel on line by its distinct Priority

Mail Express tracking number. The weight of the package and the distance traveled are the two

main factors in setting the price. Priority Mail Express costs more than Priority Mail. Priority

Mail has a delivery service standard of 1-3 business days, but delivery within that time period is

not guaranteed.    Priority Mail is a less expensive alternative to Priority Mail Express, but still

provides the ability to track a parcel. Legitimate businesses using Priority Mail Express typically

have a business or corporate account visible on the mailing label, which covers the cost of the

mailing. In contrast, the drug distributor will pay for the cost of mailing the package at the counter

                                                   2
          Case 1:19-mj-02152-BPG Document 3 Filed 07/11/19 Page 3 of 8



by using cash or a credit card. Business Priority Mail Express parcels typically weigh no more

than 8 ounces, and business Priority Mail parcels typically weigh no more than 2 pounds.          Drug

packages typically exceed these weights. Address labels on business parcels are typically typed,

whereas those on drug packages are typically handwritten. In your Affiant's experience, it is fairly

easy to separate out smaller parcels, which constitute 70% to 80% of all Priority Mail Express and

Priority Mail parcels, from other, heavier parcels.       Typically, drug traffickers use Priority Mail

Express, and will opt out of the requirement of obtaining a signature upon delivery.

               b.      Invalid Sender/Return Address: When drugs are shipped through the

mail, the senders generally do not want them back. To distance themselves from parcels containing

drugs, often the return addresses and the names of senders are fictitious or false. A fictitious or

false address is anything from an incorrect zip code, to a non-existent house number or street. The

name of the sender is also typically invalid in one of several ways. Your Affiant has seen packages

sent by persons with names of celebrities, cartoon characters, or fictional names. More often a

search of a law enforcement database reflects that there is no association between the name of the

sender and the address provided.

               c.      Invalid Recipient/Address:       It would be counter-productive to put the wrong

receiving address on a package, but often the named recipient is not actually associated with the

receiving address. This allows the person receiving the package to claim that they did not know

about its contents.    Sometimes drug packages are addressed to vacant properties with the

expectation that the postal carrier will just leave it at the address. The intended recipient will then

retrieve it from that location and hope to remain anonymous.




                                                    3
          Case 1:19-mj-02152-BPG Document 3 Filed 07/11/19 Page 4 of 8



                d.     Location o/Sender:     The fact that a package was sent from narcotics source

states such as Arizona, California, Texas, Washington, Colorado, Puerto Rico and Florida (among

others) can also indicate that the parcel contains controlled substances.

                e.     Smell: The odor of cocaine, marijuana, and methamphetamine are distinct,

and through experience postal inspectors are familiar with these odors. On occasion, a parcel will

emit an odor that is easily recognized without the assistance of a canine. Other smells that suggest

that a parcel may contain narcotics include the aroma of masking agents. Common masking agents

used in an attempt to thwart detection by law enforcement and canines typically include dryer

sheets, coffee, mustard, and any other substance that releases a strong smell.

               f.      Heavy Taping: Heavily taped parcels are another factor that will suggest a

drug parcel, because narcotics parcels are heavily taped in an effort to keep the smell inside and to

forestall easy checking on the interior contents by lifting up a flap. For this reason, your Affiant

has also observed excessive glue on the flaps of narcotics parcels as well.

               g.      Click-N-Ship: The US Postal Service created Click-N-Ship as a service for

frequent mailers and businesses who prefer printing address labels and purchasing postage from

their residence or business. Drug traffickers create Click -N -Ship accounts as a means of giving a

legitimate appearance to their drug mailings.     They create the accounts using fictitious account

information and often provide pre-paid credit cards as a means of payment, which are difficult to

track. Drug traffickers often use legitimate business return addresses in states other than California

and Arizona as a means to deter detection, as these other states are not usually considered "source"

states for controlled substances.   The postage labels are printed/typed, unlike the typical drug

related mailing label which is handwritten.



                                                  4
             Case 1:19-mj-02152-BPG Document 3 Filed 07/11/19 Page 5 of 8



        4.       It is your Affiant's experience that when these factors are observed, a drug detection

K-9 will likely "alert," next to the parcel, indicating that the dog has detected the presence of

narcotics.    As a result, these factors become a reliable way to profile the parcels being shipped

every day.

        5.       The facts contained in this affidavit are based on my personal knowledge as well as

that of the other agents involved in this investigation. All observations that were not made

personally by me were related to me by persons with knowledge.            This affidavit contains that

information necessary to establish probable cause to support an application for a search warrant.

This affidavit is not intended to include each and every fact and matter observed by or made known

to agents of the government.

III.    Probable Cause

        6.       On June 13, 2019, a confidential informant ("CI") for the Northwest Virginia

Regional Drug Task Force conducted a controlled purchase of 14 grams of cocaine in Frederick

County VA. During the controlled purchase, the target of the investigation, Lemuel Roberts,

advised he would be getting marijuana "tomorrow."

        7.       On June 14,2019, agents from the Northwest Virginia Regional Drug Task Force

executed a search warrant at Roberts' residence located at 100 Oakmont Drive in Frederick

County, VA. Agents located a shipping receipt from California. The receipt showed four packages

being shipped from California.     Two of the packages were shipped to Winchester, VA and the

other two were being shipped to Cumberland, Maryland with Priority Mail tracking numbers 9505

5142087991633938         18 and 9505514208799163393825.            Agents also located a luggage slip

showing that Roberts had recently been at Los Angeles International airport.         Agents from the

Northwest Virginia Regional Drug Task Force contacted U.S. Postal Inspectors to intercept the

                                                   5
              Case 1:19-mj-02152-BPG Document 3 Filed 07/11/19 Page 6 of 8



 subject parcels.

         8.         The following factors or suspicious characteristics are present in the subject parcels:



  Subject    From                   Weight:      Label:          Senders      Recipients           Canine
  Parcel     Source                                              name         name
                                                                                               "




                                                                                                   Alert?
  Express or State:                                              associated   associated
  Priority                                                       with         with         ,




                                                                 address?     address?
                                                                 Yes/No        Yes/No                 ,




                                    10Ibs 15
  1. Priority    Yes-CA                          Handwritten         No             No             Yes -Miki
                                    ozs
                                    191bs .8
  2. Priority    Yes-CA                          Handwritten         No             No             Yes -Mild
                                    ozs


         9.         The suspicious characteristics listed above were identified while the subject

 parcels were in the mail stream. On June 18, 2019, the subject parcels listed above were

 individually removed from the mail stream. On June 20, 2019, law enforcement used standard

 protocol for canine detection to determine whether there was probable cause that the subject

 parcels contained narcotics. Specifically, after being removed from the mail stream, the parcels

 were individually placed in a secure area next to several other empty and unused boxes at the

, Incoming Mail Facility, Linthicum Heights, Maryland. At that time, one narcotic detection

 canine "Mild" was brought forward to scan the group of boxes, which included the individual

 subject parcel and the empty and unused boxes placed around the subject parcel. The handler

 observed the canine and then informed agents whether the dog alerted on the subject parcel. The

 canine handler for "Mild" is Anne Arundel County Police Detective Jonathan VanDyke. "Mild"

 was last certified in November 2018 and is trained on the odor of cocaine, crack, crystal

 methamphetamine, heroin, marijuana, and MDMA. Additionally, "Miki" receives monthly




                                                       6
                  Case 1:19-mj-02152-BPG Document 3 Filed 07/11/19 Page 7 of 8

                                                                                           19-2152BPG
recurrent narcotics odor detecting training. As indicated in the chart above, the drug detection

dog alerted to the presence of narcotics for each of the Subject Parcels.

             6.

VI.          Conclusion

             10.             Your Affiant submits that based upon the above indicators reflected in the two (2)

parcels described herein, my training and experience, the information obtained from the Northwest

Regional Drug Task Force, and the alert of a trained canine on each package, there is probable

cause that the above-described subject parcels contain narcotics or controlled substances, or the

proceeds thereof (i.e. US currency) and/or materials relating to the distribution of controlled

substances through the United States Mail.




                                                                    -;1+-
             Subscribed and sworn to before me this          :zr;   I day of June, 2019.




                                                          United States Magistrate Judge




                                                             7




      ____________________
                                                                                                                  @   .1
         Case 1:19-mj-02152-BPG Document 3 Filed 07/11/19 Page 8 of 8




                                                                    19 -215             218PG


                                    ATTACHMENT                 A

                   DESCRIPTION      OF PARCELS TO BE SEARCHED
                                         .   ..                           .   .                     ..
SubjectlJxpress(E),Priorify              Pfoa,:.::....               ..           1'.0: .
Parcel      (p)and(F) First Class        NaJnif!n~Address                         Name andAddfess
                                                                                                             .. ,
         . ,TrackingIDnumber         .   :        :•.............
                                                                                                         "




L         (P) 9505 514208799163          Oliver Frye                              Kait Frye
          393818                         14038 Gilmore St                         95 W. Oldtown Rd
                                         Los Angeles, CA 9140 I                   Apt 5A
                                                                                  Cumberland, MD 21502

2,        (P) 9505 514208799163          Oliver Frye                              Kait Frye                         .



          393825                         14038 Gilmore 8t                         95 W. OldtownRd
                                         Los Angeles, CA 91401                    Apt5A
                                                                                  Cumberland, MD 21502




                                                  8
